DETAILED ACTION
Response to Amendments and Remarks
Applicant's has amended claims 1 and 14 to further define the annular ledge as a flat surface area and amended claim 19 to further define nibs as consisting of five nibs with the underside lacking any nibs in circumferential region between the five nibs.  These amendments add new issues not previously presented which has necessitated new grounds of claim rejections shown below.  
Applicant’s arguments with respect to claims rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Objections to the specification and claims and rejection of claims under 112(b) have been withdrawn due to amendments made by the Applicant.  
Allowable Subject Matter
Claims 15-16 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, closest prior art is Park (US PGPUB 2013/0302110A1) which teaches a total angle of the frustoconical part being approximately 46-degrees.  It would not have been obvious to change the total angle the frustoconical part from 46-degrees to be between 85-100 degrees as claimed in claim 15 without mass alteration to the design and operation of the screw shown in Park. 

Regarding claim 25, closest prior art is Park (US PGPUB 2013/0302110A1) which fails to show leading and trailing faces of the first segment as being concave and convex, respectively, while the faces on the second segment are planar.  It would not have been obvious to modify the nibs shown in Park to achieve the claimed design features.
Regarding claim 26, while Scheerer et al. (US PGPUB 2018/0080491A1) teaches reasons to have odd number of nibs, modification of the screw shown in Park would not lead to the underside that lacks any nibs in circumferential regions between the five nibs since nibs (812, 814, 816, 818) will be present in the circumferential regions between the nibs (802, 804, 806, 808).  
Claim Objections
Claim 21 is objected to because of the following informalities:  In Applicant's response to the restriction requirement (filed on October 12, 2020), Applicant elected Species 2 (Figures 13-19) and indicated that claims 1-10, 14-20 and 24-25 are readable on this election.  Therefore, claim 21 should be withdrawn but is not listed as such in the claims filed on February 22, 2021.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Craven  (US PGPUB 2005/0226701A1) in view of Lajewardi et al. (US PGPUB 2016/0238053A1), Pennoit (EP-3569878-A1) and Walther et al. (US Patent 5683217A).

Regarding claim 1, 
Craven discloses:
A screw, comprising: a head end 6, a shank 2 and a tapered end 4, the head end including an end face with a tool engaging recess (shown in Figure 1), the head end 6 located at one end of the shank 2 and the tapered end 4 located at an opposite end of the shank 2, wherein a thread 10 is formed along the shank, the thread 10 begins on the tapered end 4, extends onto the shank 2 and terminates at a set location short of the head end 6, the thread being a right-hand thread and having a peripheral edge.
Craven does not disclose, but Lajewardi et al. (hereinafter referred to as Lajewardi) teaches:
thread 20 with a peripheral edge 30 shown in Figures 2-5.
As shown in Figure 1B, at least a first helical portion 44 of the peripheral edge 30 includes a plurality of notches 32 and a second helical portion 46 of the thread lacks any notches.  “The peripheral edge 30 along the first axial extent 44 includes the series of notches described above, and the peripheral edge along the second extent 46 is continuous and lacks any notches.” [0021]
wherein the first helical portion 44 is closer to the tapered end 16 than the second helical portion 46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Craven to have notches on the portion of the screw near the tapered tip in order to enhance the cutting action of the threads and also to reduce the installation torque. “The notches 30 are shown more clearly in FIGS. 3-5. The V-notches may enhance the cutting action of the high thread as the screw is rotated into a material. The V-notches may also reduce the resistance and torque to seat the screw.” [0020]

Craven discloses:
wherein the head end 6 includes an underside formed by a frustoconical part 8 with a plurality of nibs 32 – see Figures 2-3.  
an annular ledge 34 extending radially outward beyond a perimeter of the frustoconical part 8 and defining a flat surface area for increasing pull-through force – see Figures 3-4.  “The head 6 has a circumferential lip 34 that extends about the circumference of the underside, or lower surface of the head 6. The circumferential lip 34 provides a surface for improved clamping of the cement board to a base material, and also assists in preventing fastener pull-through.” [0039]


Figure 2 shows the frustoconical part of the screw head with a preferred angle of 38-48 degrees when measured from the vertical axis.  This leads to a total head angle of 76-96 degrees.
As stated in the MPEP 2144.05 (i), in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frustoconical part of the screw shown in Craven to have a total head angle of 85-100 degrees as taught by Pennoit in order to achieve proper countersinking of the screw into the material.  A screw with properly countersunk head will enhance the joint assembly and increase pull-through force.  
Craven does not disclose, but Walther et al. (hereinafter referred to as Walther) teaches:
Frustoconical neck 23 connects the head end to the shank and runs from the shank to the frustoconical part 14.
Walther teaches that intermediate portion 23 has a small angle.  Thus, when the screw is driven into a workpiece, the intermediate portion 23 with a small angle is drawn into a passage previously made by the stem prior to the frustoconical part 14 with a large angle engaging the work piece.  See col 3, line 39.
Having the small angled neck portion 23 engage with the workpiece prior to the large angled frustoconical part 14 will prevent excessively large resistance and reduce the probability of cracking or damaging the work piece. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Craven to have a small-angled frustoconical neck similar to the one taught by Walther in order to have the small-angled frustoconical neck engage with the workpiece prior to the large angled frustoconical part 14, thereby preventing excessively large resistance and reducing the probability of cracking or damaging the work piece.
Walther does not specifically disclose a total neck angle.  However, it is noted that the Walther teaches a small-angled frustoconical neck connected to a large-angled frustoconical part.  Therefore, where the general conditions are disclosed by the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to discover the optimum or workable range to obtain a total neck angle of between 18-25 degrees.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Craven  in view of Lajewardi, Pennoit and Walther further in view of Altenloh (GB-1357720-A).
Regarding claim 2, 
Craven (as modified) does not disclose, but Altenloh teaches:
A screw having a symmetrical thread profile (see page 1, line 20) where the total thread angle is 40-degrees, as shown in Figure 4.  For symmetric threads, a total thread angle of 40-degrees will lead to leading and trailing flank angles of 20-degrees.
Altenloh teaches that the sinuous, symmetrical shape of thread disclosed provides better cutting characteristics than those of conventionally manufactured screws (see page 1, line 89).  Also, symmetrical threads allow turning of the screw to be accomplished with equal force, thereby rendering use of the screw and holding strength to be more predictable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the threads of the screw shown in Craven (as modified) to be symmetrical with total thread angle of 40-degrees (with leading and trailing flank angles to be approx. 20-degrees) as taught by Altenloh in order to provide better cutting characteristics to the screw.  Also, allowing turning of the screw to be accomplished with equal force and thereby rendering use of the screw and holding strength to be more predictable. 

Regarding claim 3: see rejection of claim 2 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Craven  in view of Lajewardi, Pennoit and Walther further in view of Kochheiser (US PGPUB 2012/0207564A1).
Regarding claim 4, 
Craven (as modified) does not disclose, but Kochheiser teaches:
As shown in Figure 1A, the thread is asymmetric and includes a leading flank 120 and a trailing flank 122.
the leading flank 120 forms a flank angle “beta” of about 30-degrees.
the trailing flank 122 forms a flank angle “gamma” of about 10-degrees. As stated in the MPEP 2144.05 (i), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Kochheiser teaches a trailing flank angle of about 10-degrees which is close to the claimed trailing flank angle of 11-degrees, which renders the claimed limitation as obvious.  Also, where the general conditions are disclosed by the prior art (Kochheiser), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to discover the optimum or workable range to obtain a trailing flank angle of 11-18 degrees and a leading flank angle of 23-35 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw threads shown in Craven (as modified) to have asymmetric threads (trailing flank angle 11-18 degrees and leading flank angle 23-35 degrees) as taught by Kochheiser in order to improve the fastener’s resistance to backing out over time after installation.  “In at least some examples, the geometric configuration of the threads can improve the fastener's resistance to backing out over time after installation.” [0018]

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Craven  in view of Lajewardi, Pennoit and Walther further in view of Ernst et al. (US Patent 8192123B2), hereinafter referred to as Ernst.

Regarding claim 5, 
Craven (as modified) does not disclose, but Ernst teaches:
Ernst teaches angle “E” of the tapered end, shown in Figure 2, to be between 20-40 degrees.  
As stated in the MPEP 2144.05 (i), in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  Also, where the general conditions are disclosed by the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to discover the optimum or workable range to obtain a taper angle of 19-28 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tapered end of the screw shown in Craven (as modified) to have a taper angle between 19-28 degrees as shown in Ernst to provide for positive, quick engagement of the screw into the support member (see col 16, line 46).  


Craven (as modified) does not disclose, but Ernst teaches:
The drilling point 16 which comes to a point 46 as shown in Figure 13 has a tip radius less than 0.014-inches.  A drilling point which comes to a point (“wherein the root essentially has a diameter of 0 inches”) will have a radius less than 0.014-inches.  “Ideally, the drilling threading 23 extends all the way to drilling tip 16, i.e. no space between tip point 46 and lead, however, it has been found that for a drilling tip that comes to a point, wherein the root essentially has a diameter of 0 inches, the drilling threading actually becomes axial, which can make it difficult for the drilling threading to engage support member.” [col 6, line 35]   “Distal portion 22 includes a drilling tip 16, and in one embodiment, shown in FIG. 12, drilling tip 16 is generally conical in shape and is coaxial with body 12 so that drilling tip 16 comes to point 46 at body axis 6. The drilling tip 16 includes a sharp point 46 to quickly engage and penetrate the surface of the drywall and the front surface of the stud or support member.”  [col 5, line 5] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Craven (as modified) to have a tapered end tip that comes to a point with a radius less than 0.014-inches as taught by Ernst since a sharp point can quickly engage and penetrate the drilling surfaces.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Craven  in view of Lajewardi, Pennoit and Walther further in view of Lin (US PGPUB 2016/0265578A1).

Regarding claim 9,
Craven (as modified) does not explicitly disclose, but Lin teaches:
wherein each nib 262 includes a concave leading face and a convex trailing face – see Figure 4a.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nibs shown in Craven (as modified) to have concave and convex faces similar to the ones taught by Lin in order to allow efficient cutting and channeling/removal of the cutting debris.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPUB 2013/0302110A1) in view of Lajewardi et al. (US PGPUB 2016/0238053A1).

Regarding claim 14,
Park discloses:
As shown in Figures 8-12, a screw, comprising: a head end 304, a shank and a tapered end, the head end including a tool engaging recess (shown in Figure 9), the head end 304 located at one end of the shank and the tapered end located at an opposite end of the shank, wherein a thread 114 is formed along the shank, the thread 114 begins on the tapered end, extends onto the shank and 
Park does not disclose, but Lajewardi et al. (hereinafter referred to as Lajewardi) teaches:
thread 20 with a peripheral edge 30 shown in Figures 2-5.
As shown in Figure 1B, at least a first helical portion 44 of the peripheral edge 30 includes a plurality of notches 32 and a second helical portion 46 of the thread lacks any notches.  “The peripheral edge 30 along the first axial extent 44 includes the series of notches described above, and the peripheral edge along the second extent 46 is continuous and lacks any notches.” [0021]
wherein the first helical portion 44 is closer to the tapered end 16 than the second helical portion 46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Park to have notches on the portion of the screw near the tapered tip in order to enhance the cutting action of the threads and also to reduce the installation torque. 
Park discloses:
wherein the head end 304 includes an end face and an underside formed by a frustoconical part 810, and further includes an annular ledge extending radially outward beyond a perimeter of the frustoconical part 810 defining a flat surface area for increasing pull-through force – see Figures 8 and 10.
wherein the underside includes a plurality of nibs (802, 804, 806, 808) circumferentially spaced apart from each other – see Figures 8 and 12.
wherein each nib (802, 804, 806, 808) includes a first segment primarily on the annular ledge (flat part shown in Figure 8) and a second segment primarily on the frustoconical part 810 – Figure 12 shows nibs (802, 804, 806, 808) extending from the frustoconical part to the flat annular ledge.
wherein each nib has a nib length along a surface of the frustoconical part 810 and in a direction parallel with the surface of the frustoconical part 810.
Figure 8 of Park shows nibs (802, 804, 806, 808) that are shorter than the length of the frustoconical part 810, but Park does not explicitly disclose a nib length that is no more than one-third a length of the surface of the frustoconical part.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to have a nib length that is no more than 1/3 the length of the frustoconical part 810, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The length of the nibs can be reduced when designing a screw for softer materials where longer nibs can result in excessive removal of material.  Shortening of the nib length is also desirable for plastic/composite material where excessive cutting by nibs can generate heat causing the material and the hole to warp.




Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pennoit (EP-3569878-A1) in view of Lajewardi et al. (US PGPUB 2016/0238053A1), Scheerer et al. (US PGPUB 2018/0080491A1) and NPL #1 – Aspen Fasteners Wood Screws.

Regarding claim 19,
Pennoit discloses:
A screw, comprising: a head end 5, a shank and a tapered end 2, the head end including a tool engaging recess 13 (shown in Figure 3), the head end 5 located at one end of the shank and the tapered end 2 located at an opposite end of the shank, wherein a thread 4 is formed along the shank, the thread 4 begins on the tapered end 2, extends onto the shank and terminates at a set location short of the head end 5, the thread being a right-hand thread and having a peripheral edge.
Pennoit does not explicitly disclose, but Lajewardi et al. (hereinafter referred to as Lajewardi) teaches:
thread 20 with a peripheral edge 30 shown in Figures 2-5.
As shown in Figure 1B, at least a first helical portion 44 of the peripheral edge 30 includes a plurality of notches 32 and a second helical portion 46 of the thread lacks any notches.  “The peripheral edge 30 along the first axial extent 44 includes the series of notches described above, and the peripheral edge along the second extent 46 is continuous and lacks any notches.” [0021]
wherein the first helical portion 44 is closer to the tapered end 16 than the second helical portion 46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Pennoit to have notches on the portion of the screw near the tapered tip in order to enhance the cutting action of the threads and also to reduce the installation torque.
Pennoit discloses:
Wherein the head end includes an underside formed by a frustoconical part 7b with a plurality of nibs 8 spaced apart from each other.
The underside lacks any nibs in circumferential regions between the nibs 8.
Pennoit does not disclose, but Scheerer et al. (hereinafter referred to as Scheerer) teaches:
Although four cutting nibs are shown in Pennoit, but Pennoit teaches that a screw can have more or fewer cutting ribs (see paragraph 0020, line 47).
Figure 1 of Scheerer shows a screw with plurality of nibs located on the frustoconical part of the head.  Scheerer teaches that having an odd number of rib can reduce chatter and also teaches that number of ribs can be varied depending on the size of the fastener and application.  “In the first embodiment of the fastener 10, preferably there are an odd number of ribs 40. This reduces chatter and enhances the ability to install the screw without chatter. In the preferred embodiment shown in FIGS. 1-8, there are seven ribs, shown in detail in FIG. 4, although this number could be varied depending upon the size of the fastener 10 and the particular application.” [0033]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Pennoit to have five nibs similar to the ones taught by Scheerer in order to reduce chatter during screw installation by having odd number of nibs and having five nibs to suit the fastener size and application.
Pennoit discloses:
Figure 4 of Pennoit shows nibs 8 that are shorter than the length of the frustoconical part 7b, but Pennoit does not explicitly disclose a nib length that is no more than one-third a length of the surface of the frustoconical part.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to have a nib length that is no more than 1/3 the length of the frustoconical part 7b, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The length of the nibs can be reduced when designing a screw for softer materials where longer nibs can result in excessive removal of material.  Shortening of the nib length is also desirable for plastic/composite material where excessive cutting by nibs can generate heat causing the material and the hole to warp.

Pennoit does not explicitly disclose, but NPL #1 – Aspen Fasteners Wood Screws teaches:
Pennoit discloses an unthreaded portion and a threaded portion, but does not specifically disclose the axial length of these portions.
NPL #1 – Aspen Fasteners Wood Screws teaches (page 2 under section “cut threads”) that wood screws have approximately two-thirds (approx. 67%) of their length threaded while the remaining one-third (approx. 33%) of the shank is unthreaded.  In other words, the unthreaded portion of the screw is approx. half (50%) the length of the threaded portion.  Therefore, this will lead to an unthreaded shank portion that is no more than 90% or no more than 80% of the length of the threaded portion.
NPL #1 – Aspen Fasteners Wood Screws teaches that the unthreaded portion prevents two wood pieces from separating as they are screwed together.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Pennoit so that the axial length of the unthreaded portion is no more than 90% (or 80%) of the axial length of the threaded portion as taught by NPL #1 – Aspen Fasteners Wood Screws in order to prevent the two wood pieces from separating as they are screwed together.

Regarding claim 20:  see rejection of claim 19 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677